internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-143381-03 date date legend taxpayer trust date taxpayer child child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild plr-143381-03 grandchild nephew x year dear sir this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of generation-skipping_transfer_tax_exemption taxpayer created trust on date trust is an irrevocable_trust that holds insurance on taxpayer 2's life taxpayer and taxpayer 2’s are married the discretionary beneficiaries of trust are the children and grandchildren of taxpayer and taxpayer child child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild and grandchild the current trustees of trust are child child and nephew article first provides that during taxpayer 2's lifetime the trustees may pay income and principal even to the extent of all principal as the trustee s other than the children of taxpayers shall in their absolute discretion determine to taxpayers’ children living at the time of any payment in equal shares the power to pay principal shall be subordinate to the exercise of any power_of_withdrawal conferred by article second of the trust agreement any income not paid shall be added to principal article fourth provides that upon the death of taxpayer the trust property shall be divided by the trustees into that number of equal shares that will provide one share for each of the children of taxpayer who are then living and one share of the then living descendants collectively of each of the children of taxpayer who are then deceased each share shall be set_aside and held by the trustees as a separate trust bearing the name of the child of taxpayer for whom or for whose descendants the share has been set_aside article fourth paragraph c provides that unless terminated sooner each of the trusts for the benefit of descendants of taxpayer shall terminate twenty-one years after the death of the last to die of taxpayer and the descendants of taxpayer living on date or if earlier when there is no longer a living beneficiary of the trust upon termination the principal as it shall then exist together with all then accrued and undistributed_income shall be paid over to the then living descendants of taxpayer who were beneficiaries of the trust other than a child of taxpayer per stirpes if there are no living descendants of taxpayer who were beneficiaries of the trust the trust assets shall be paid to the then living descendants of taxpayer other than a child of taxpayer if there are more remote descendants per stirpes any property becoming plr-143381-03 distributable to the descendants of taxpayer who are then the beneficiaries of another trust created pursuant to article fourth of the trust agreement shall not vest in them but shall be added to the trust for their benefit potential beneficiaries include individuals who are two or more generations below the grantor’s generation therefore distributions from trust may be subject_to the generation-skipping_transfer_tax taxpayer transferred dollar_figurex to trust in year taxpayer and taxpayer each reported the transfer on a timely filed form_709 united_states gift and generation- skipping transfer_tax return taxpayer and taxpayer elected to split_gifts for year under sec_2513 accordingly the transfer to trust is treated as if made one-half by each of them taxpayer and taxpayer relied on an accounting firm to prepare their year gift_tax returns the accountant mistakenly allocated generation-skipping_transfer_tax_exemption to only one-fifth of the transfer to trust taxpayer and taxpayer have requested an extension of time to make allocations of generation-skipping_transfer_tax_exemption with respect to the assets transferred to trust sec_2513 provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-143381-03 sec_2632 provides that any allocation by an individual of his or her generation-skipping_transfer_tax_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the generation-skipping_transfer_tax_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of the estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe the circumstances and procedures under which extensions of time will be granted to make an allocation of generation-skipping_transfer_tax_exemption described in sec_2642 or and an election under sec_2632 or c the regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the generation-skipping_transfer_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will plr-143381-03 be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to file supplemental form sec_709 with notices of allocation for year the allocation will be effective as of the date of the transfer and the gift_tax value of the transfer to trust will be used in determining the amount of generation-skipping_transfer_tax_exemption to be allocated to trust the inclusion_ratio for trust will be determined under sec_2642 and sec_2642 a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office this letter is being sent to taxpayer’s representative plr-143381-03 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
